Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


3.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodsitt et al (US 20200012935 A1, hereinafter, “Goodsitt”).
4.	With respect to claim 1,
	Goodsitt discloses a method, in a data processing system, for training a computer implemented model, comprising:
performing, by the data processing system, multiple instances of training of the computer implemented model, wherein each instance of training of the computer implemented model comprises training the computer implemented model using a different training data set to generate a different instance of a trained computer implemented model;
generating computer implemented model results after each instance of training by executing the corresponding instance of the trained computer implemented model;
recording, by the data processing system, differences in the instances of training of the computer implemented model in association with corresponding identifiers of the instances of trained computer implemented model and corresponding computer implemented model results;
analyzing, by the data processing system, the recorded differences and the corresponding computer implemented model results; and
generating, by the data processing system, an output indicating a correlation between recorded differences and corresponding computer implemented model results (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159] and Fig. 4 e.g. [0030] The disclosed embodiments can be used to create models of datasets, which may include sensitive datasets (e.g., customer financial information, patient healthcare information, and the like). Using these models, the disclosed embodiments can produce fully synthetic datasets with similar structure and statistics as the original sensitive or non-sensitive datasets. [0032] Computing resources 101 can include one or more computing devices configurable to train data models. Computing resources 101 can be configured provide training results, including trained models and model information, such as the type and/or purpose of the model and any measures of classification error. [0090] Process 900 can then proceed to step 907. In step 907, system 100 (e.g., model optimizer 107, computational resources 101, or the like) can determine a similarity metric value using the normalized reference dataset and the synthetic training dataset. System 100 can be configured to generate the similarity metric value according to a similarity metric. In some aspects, the similarity metric value can include at least one of a statistical correlation score (e.g., a score dependent on the covariances or univariate distributions of the synthetic data and the normalized reference dataset), a data similarity score (e.g., a score dependent on a number of matching or similar elements in the synthetic dataset and normalized reference dataset), or data quality score (e.g., a score dependent on at least one of a number of duplicate elements in each of the synthetic dataset and normalized reference dataset, a prevalence of the most common value in each of the synthetic dataset and normalized reference dataset, a maximum difference of rare values in each of the synthetic dataset and normalized reference dataset, the differences in schema between the synthetic dataset and normalized reference dataset, or the like). System 100 can be configured to calculate these scores using the synthetic dataset and a reference dataset. [0122] Model optimizer 1303 can be configured to evaluate performance criteria of a newly created synthetic data model. In some embodiments, the performance criteria can include a similarity metric (e.g., a statistical correlation score, data similarity score, or data quality score, as described herein). [0159] The index can be configured to permit identification of a potentially suitable model stored in model storage 109 based on a model type, a data schema, a data statistic, a training dataset type, a model task, a training dataset identifier and/or other modeling characteristic [as
performing, by the data processing system, multiple instances (e.g. dataset generation instance, development instance, model optimization instance, prediction instance) of training of the computer implemented model, wherein each instance of training of the computer implemented model comprises training the computer implemented model using a different training data set (e.g. datasets, such as synthetic training datasets, reference dataset) to generate a different instance of a trained computer implemented model (e.g. model);
generating computer implemented model results (e.g. results - performance) after each instance of training by executing the corresponding instance of the trained computer implemented model;
recording, by the data processing system, differences (e.g. difference) in the instances of training of the computer implemented model in association with corresponding identifiers (e.g. a training dataset identifier) of the instances of trained computer implemented model and corresponding computer implemented model results (e.g. results);
analyzing, by the data processing system, the recorded differences (e.g. difference) and the corresponding computer implemented model results (e.g. result); and
generating, by the data processing system, an output indicating a correlation (e.g. correlation) between recorded differences (e.g. difference) and corresponding computer implemented model results (e.g. results)]).
5.	With respect to claim 2,
	Goodsitt further discloses wherein performing multiple instances of training of the computer implemented model comprises:
executing, by the data processing system, a first training operation on the computer implemented model using a first version of training data and a first set of one or more hyperparameters to generate a first trained instance of the computer implemented model (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159] e.g. reference dataset; hyperparameter); and
executing, by the data processing system, a second training operation on the computer implemented model using a second version of the training data and a second set of one or more hyperparameters to generate a second trained instance of the computer implemented model (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159] e.g. synthetic training datasets; hyperparameter).
6.	With respect to claim 3,
	Goodsitt further discloses wherein recording changes in the instances of training of the computer implemented model comprises:
generating, by the data processing system, a first tracking data structure that correlates a first identifier of the first training operation with the first version of training data and the first set of one or more hyperparameters (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159] e.g. schema of the reference dataset); and
generating, by the data processing system, a second tracking data structure that correlates a second identifier of the second training operation with the second version of training data and the second set of one or more hyperparameters (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159] e.g. schema of the synthetic training dataset).
7.	With respect to claim 4,
	Goodsitt further discloses wherein generating computer implemented model results comprises:
generating first model results from executing the first instance of the computer implemented model; and
generating second model results from executing the second instance of the computer implemented model, and wherein analyzing the recorded differences and the corresponding computer implemented model results comprises performing, by the data processing system, analytics on the first tracking data structure, second tracking data structure, first model results, and second model results to identify differences between the first training operation and the second training operation, that correlate with differences between the first model results and the second model results (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159] e.g. difference matrix).
8.	With respect to claim 5,
	Goodsitt further discloses wherein the second version of training data is a modified version of the first version of training data (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159] e.g. synthetic training dataset).
9.	With respect to claim 6,
	Goodsitt further discloses generating one or more recommendations for modifying training of the computer implemented model to improve training data by identifying what changes increase the accuracy of the computer implemented model based on the recorded differences and corresponding computer implemented model results (Goodsitt [0004], [0043], [0053], [0058], [0123] e.g. predictive accuracy metrics; model optimizer – enable automatic identification and hyperparameter tuning [as recommendation; see claim 7] of machine learning models. [0058] Model optimization instance 409 can be configured to manage training and provision of data models by system 400. In some aspects, model optimization instance 409 can be configured to provide the functionality of model optimizer 107. For example, model optimization instance 409 can be configured to provide training parameters and at least partially initialized data models to development environment 405. This selection can be based on model performance feedback received from development environment 405. As an additional example, model optimization instance 409 can be configured to determine whether a data model satisfies performance criteria. In some aspects, model optimization instance 409 can be configured to provide trained models and descriptive information concerning the trained models to another component of system 400. In various aspects, model optimization instance 409 can be implemented using one or more EC2 clusters or the like).
10.	With respect to claim 7,
	Goodsitt further discloses automatically executing computer operations to implement the generated one or more recommendations, wherein the computer operations comprise at least one of obtaining new training data comprising entities specified in the one or more recommendations as entities that improve training of the computer implemented model, removing entities, specified in the one or more recommendations as entities that degrade training of the computer implemented model, modifying at least one hyperparameter of the computer implemented model (Goodsitt [0004], [0043], [0053], [0058], [0123] e.g. predictive accuracy metrics; model optimizer – enable automatic identification and hyperparameter tuning [as modifying hyperparameter] of machine learning models), or modifying a computer model training tool used to perform training of the computer implemented model.
11.	With respect to claim 8,
	Goodsitt further discloses tracking instances of training data used to train the computer implemented model so that training data used to train the computer implemented model may be reverted back to a previous version of training data (Goodsitt [0059] - [0060] e.g. [0059] Production environment 405 can be configured to implement at least a portion of the functionality of computing resources 101, consistent with disclosed embodiments. For example, production environment 405 can be configured to use previously trained data models to process data received by system 400. In some aspects, a production instance (e.g., production instance 413) hosted by development environment 411 can be configured to process data using a previously trained data model. [0060] System 400 can be configured to provide an indication of the potentially fraudulent transactions to another system configured to take appropriate action (e.g., reversing the transaction, contacting one or more of the parties to the transaction, or the like)).
12.	With respect to claim 9,
	Goodsitt further discloses wherein the analyzing comprises performing a trend analysis on the recorded differences and the corresponding computer implemented model results (Goodsitt [0053], [0078], [0123] – [0124], [0140], [0147], [0154], [0156] e.g. prediction).
13.	Claims 11-19 are same as claims 1-9 and are rejected for the same reasons as applied hereinabove.
14.	Claim 20 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goodsitt in view of Showalter et al (U.S. 20110270779 A1 hereinafter, “Showalter”).
20.	With respect to claim 10,
Goodsitt further discloses
wherein the multiple instances of training of the computer implemented model comprises training different copies of the computer implemented model by different computer implemented model developments, to generate different subsets of instances of the trained computer implemented model, and wherein the method is performed across all the subsets of instances of the trained implemented model from the different computer implemented model develpoments (Goodsitt [0006], [0030] – [0032], [0053] – [0058], [0089] – [0092], [0097] – [0105], [0122] – [0123], [0136], [0153] – [0154], [0156], [0159] and Fig. 4 e.g. development instances).
Although Goodsitt substantially teaches the claimed invention, Goodsitt does not explicitly indicate different computer implemented model developers at one or more locations.
Showalter teaches the limitations by stating
wherein the multiple instances of training of the computer implemented model comprises training different copies of the computer implemented model by different computer implemented model developers at one or more locations (Showalter [0088] e.g. [0088] The training, learning, or development of the model occurs at a developer's facility), to generate different subsets of instances of the trained computer implemented model, and wherein the method is performed across all the subsets of instances of the trained implemented model from the different computer implemented model developers (Showalter [0098] e.g. [0098] The classifier stage may be characterized as personalization modeling. When making personalization models, the developers model the actual players, not the target events).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Goodsitt and Showalter, to provide various sources of data may be used to optimize or predict value for a loan (Showalter [0004]). 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
21.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
22.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 6, 2022